*493Petition by the Grievance Committee for the Second and Eleventh Judicial Districts (1) to suspend the respondent, Irving Mandell, an attorney and counselor at law, who was admitted to practice in this court on October 17, 1962, from the practice of law upon his conviction of a serious crime pursuant to section 90 (subd 4, par f) of the Judiciary Law, (2) to discipline said respondent upon charges set forth in the petition, dated August 2,1983, and (3) to refer the issues raised by the petitioner and the answer to a special referee to hear and to report. Motion by petitioner, inter alia, to permit the petitioner to prosecute a supplemental petition against said respondent on additional charges of professional misconduct. Petition and motion granted; the respondent Irving Mandell is suspended from the practice of law until the further order of this court. The Grievance Committee for the Second and Eleventh Judicial Districts is authorized to commence the proceeding against the respondent and the issues raised by the petition and supplemental petition and the answer thereto are referred to J. Mitchell Rosenberg, Esq., 901 Avenue H, Brooklyn, New York 11230, as special referee to hear and to report, together with his findings. Frank A. Finnerty, Jr., Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Damiani, Titone, Lazer and Bracken, JJ., concur.